
	

114 HR 4757 : To expand the eligibility for headstones, markers, and medallions furnished by the Secretary of Veterans Affairs for deceased individuals who were awarded the Medal of Honor and are buried in private cemeteries, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		2d Session
		H. R. 4757
		IN THE SENATE OF THE UNITED STATES
		November 30, 2016ReceivedAN ACT
		To expand the eligibility for headstones, markers, and medallions furnished by the Secretary of
			 Veterans Affairs for deceased individuals who were awarded the Medal of
			 Honor and are buried in private cemeteries, and for other purposes.
	
	
 1.Expansion of eligibility for headstones, markers, and medallions for medal of honor recipientsSection 2306(d) of title 38, United States Code, is amended by adding at the end the following new paragraph:
			
				(5)
 (A)In carrying out this subsection with respect to a deceased individual described in subparagraph (C), the Secretary shall furnish, upon request, a headstone or marker under paragraph (1) or a medallion under paragraph (4) that signifies the deceased’s status as a Medal of Honor recipient.
 (B)If the Secretary furnished a headstone, marker, or medallion under paragraph (1) or (4) for a deceased individual described in subparagraph (C) that does not signify the deceased’s status as a Medal of Honor recipient, the Secretary shall, upon request, replace such headstone, marker, or medallion with a headstone, marker, or medallion, as the case may be, that so signifies the deceased’s status as a Medal of Honor recipient.
 (C)A deceased individual described in this subparagraph is a deceased individual who— (i)served in the Armed Forces on or after April 6, 1917;
 (ii)is eligible for a headstone or marker furnished under paragraph (1) or a medallion furnished under paragraph (4) (or would be so eligible for such headstone, marker, or medallion but for the date of the death of the individual); and
 (iii)was awarded the Medal of Honor (including posthumously).. 2.Expansion of Presidential Memorial Certificate program (a)In generalSection 112(a) of title 38, United States Code, is amended by striking veterans, and all that follows through service, and inserting the following: persons eligible for burial in a national cemetery by reason of any of paragraphs (1), (2), (3), or (7) of section 2402(a) of this title,.
 (b)ApplicationThe amendment made by subsection (a) shall apply with respect to the death of a person eligible for burial in a national cemetery by reason of paragraph (1), (2), (3), or (7) of section 2402(a) of title 38, United States Code, occurring before, on, or after the date of the enactment of this Act.
			
	Passed the House of Representatives November 29, 2016.Karen L. Haas,Clerk
